Citation Nr: 1447670	
Decision Date: 10/28/14    Archive Date: 11/05/14

DOCKET NO.  09-45 962	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for bilateral pes planus (i.e., flat feet).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Dean, Associate Counsel


INTRODUCTION

The Veteran had active military service from January 20, 1988 to March 3, 1988.

He appealed to the Board of Veterans' Appeals (Board/BVA) from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office.

In support of his claim, the Veteran testified at a hearing at the RO in April 2014 before the undersigned Veterans Law Judge (VLJ) of the Board (Travel Board hearing).  A transcript of the hearing is of record.


FINDING OF FACT

The evidence is in equipoise as to whether the Veteran's pre-existing bilateral pes planus worsened beyond its natural progression during his active duty service.


CONCLUSION OF LAW

The criteria are met for entitlement to service connection for the bilateral pes planus because of aggravation of this pre-existing disability during or as a consequence of the Veteran's service.  38 U.S.C.A. §§ 1110, 1153, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Since this claim is being granted, in full, discussion of whether VA has met its duties of notification and assistance is not required because this is inconsequential, so no possibility the Veteran was unduly prejudiced even if, for the sake of argument, VA did not meet these obligations.


Establishing entitlement to service connection requires having (1) proof of the claimed disability; (2) in-service incurrence or aggravation of a relevant disease or an injury; and (3) a correlation ("nexus") between the disease or injury in service and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009).

VA regulations provide that every Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of examination, acceptance, and enrollment.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b) (2013).  The presumption of soundness attaches only where there has been an induction examination that did not detect or note the disability that the Veteran later complains about.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).

Here, the presumption of soundness does not attach because the December 1987 entrance examination documented pre-existing bilateral (left and right foot) pes planus.

If, as here, a preexisting disorder is noted upon entry into service, a Veteran cannot bring a claim for service connection for that disorder, only instead a claim for service-connected aggravation of that disorder.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir 2004).  In that case, however, 38 U.S.C.A. § 1153 applies and the burden falls on him to establish aggravation.  See Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  A pre-existing disease or injury will be considered to have been aggravated by military service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progression of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a) (2013); see also Wagner, 370 F.3d at 1096; Verdon v. Brown, 8 Vet. App. 529, 538 (1996).  Temporary or intermittent flare-ups of a pre-existing injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted with symptoms, has worsened.  See Davis v. Principi, 276 F.3d. 1341, 1346-46 (Fed. Cir. 2002); Maxson v. West, 12 Vet. App. 453, 458 (1999).  Clear and unmistakable evidence is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service.  38 C.F.R. § 3.306(b).

Here, the Veteran's service treatment records (STRs) show he was treated for this condition during his relatively brief period of service, and indeed, it was the reason for his medical discharge from service.  In an October 2007 examination report and a February 2008 addendum medical opinion, a VA compensation examiner agreed the Veteran's bilateral pes planus was a pre-existing condition and, moreover, that it was not chronically (meaning permanently) worsened by his military service, at least partly owing to the fact that his medical discharge paperwork indicates it was not aggravated by his service.

But in response, the Veteran also submitted a supporting letter dated in April 2014 during his Travel Board hearing - from his private treatment provider - conversely concluding the bilateral pes planus and equinus deformity had worsening symptoms owing to his military service training, including prolonged marching and running.  This private doctor pointed out the Veteran did not wear custom inserts or shoes during his service, apparently then had no orthotic to help alleviate his symptoms.

Under the "benefit-of-the-doubt" rule, when there is "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of a matter," the Veteran shall prevail on the issue.  So in light of the Veteran's private doctor's letter, the Board finds that a state of relative equipoise has been reached.  Therefore, and resolving this reasonable doubt in the Veteran's favor, the Board finds that it is as likely as not that his pre-existing bilateral pes planus was aggravated by his service.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.



ORDER

The claim of entitlement to service connection for bilateral pes planus is granted.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


